DETAILED ACTION
Claims 1-20 are pending. Claims 1, 8, and 15 are amended. Claims 1-20 are rejected.
Independent claim 1 has been amended to align it more closely with the recitations of independent claims 8 and 15.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Notes
As pointed out by the Applicant in Remarks 12/22/2020 p9, independent claim 1 has been amended to more closely mirror claims 8 and 15. This has been considered for the purposes of this Office Action, most notably regarding the dependent claims.

Statutory Review under 35 USC § 101
Claims 1-7 are directed towards a method and have been reviewed.
Claims 1-7 remain statutory as the method is directed to patent-eligible subject matter based on currently known judicial exceptions.
Claims 8-14 are directed toward an article of manufacture and have been reviewed.
Claims 8-14 remain statutory, as the article of manufacture appears to exclude transitory signals based on ¶ 0047 of the specification. Further, claims 8-14 are statutory as they perform a method directed to patent-eligible subject matter based on currently known judicial exceptions.
Claims 15-20 are directed toward a system and have been reviewed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7; 8, 12-14; 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al., U.S. Patent No. 9,135,571 (published September 15, 2015; hereinafter Delaney) in view of Lastra Diaz et al., U.S. Patent Application Publication No. 2016/0179945 (published June 23, 2016; hereinafter Lastra Diaz) in further view of Wu et al., U.S. Patent No. 7,769,751 (published August 3, 2010; hereinafter Wu) in further view of Arroyo et al., U.S. Patent Application Publication No. 2013/0262449 (hereinafter Arroyo).

Regarding claim 1, Delaney teaches:
A computer-implemented method for ontology generation, the method comprising: (Delaney col. 32, line 29-56: pruning less discriminative concept nodes using any suitable pruning technique; statistical entity detection model may extract ontological features as part of a token's feature set. The model may be configured to match the token to a matching concept in the ontology, and to trace 
receiving a document corpus having a plurality of documents; (Delaney col. 11, line 57-62: statistical models are typically trained (or "built") on large training corpuses [shown in col. 9, line 64-67 to be of documents] with great numbers of example inputs; col. 15, line 16-37: by processing the input features and manual entity labels of the training corpus, the statistical model may learn probabilistic relationships between the features and the entity labels)
determining a set of entities for a sentence in the plurality of documents; and (Delaney col. 35, line 41-61: a portion of the text narrative may consist of a single word or may include multiple words, which may be in a contiguous sequence or may be separated from each other by one or more intervening words, sentence boundaries; FIG. 7, col. 38, line 1-42: act 710, at which the current token (i.e., the token currently to be processed) in a text portion being considered for entity labeling may be identified; features may be extracted for tokens in the text)
for an entity in the set of entities… determining a link to a first node in an initial ontology… (Delaney FIG. 7, col. 2, line 3-13: At act 720, the current token may be matched with a matching concept in an ontology; see also FIGs. 5, 6a, col. 21, line 64-col. 22, line 6 describing an ontology)
…the first node is associated with a plurality of first categories in the initial ontology… (Delaney FIGs. 5, 6A, col. 25, line 40-49: An individual node within the ontology may have a set of one or more corresponding terms associated with the node ID in an appropriate data structure)
creating a probability vector associated with the plurality of categories, wherein the probability vector indicates first likelihoods the entity refers to each of the plurality of first categories; (Delaney FIGs. 6A-6B, col. 30, line 6-67; see line 53-67: ontological hypernyms may be included in the set of features extracted for the token under consideration. In the example of FIG. 6B, the features extracted for the token "spleen examination; see also col. 31, Table 7)

indicating, in the probability vector, second likelihoods the entity refers to the plurality of second categories, wherein the second likelihoods are less than the first likelihoods; (Delaney FIG. 7, ele. 730-740: These hierarchically related concepts may be included in the current token's feature set at act 740; FIGs. 6A-6B, col. 31, line 13-43: the extracted features for a token and their respective probabilities may be weighted and combined to determine a measure related to a likelihood (i.e., to determine the likelihood or a related measure) that the token corresponds to a particular entity type; see also col. 31, Table 7)
determining, via a scoring engine operating via at least one of the processors, a score for the entity based, at least in part, on the first likelihoods and the second likelihoods; (Delaney FIG. 7, ele. 750, col. 2, line 3-13: act 750, at which the feature set may be used to determine a measure related to a likelihood that the text portion including the current token corresponds to a particular entity type; col. 2, line 3-13: including the first and second concepts in a set of features of the token; and determining, using at least one processor, a measure related to a likelihood that the at least a portion of the text string corresponds to a particular entity type, based at least in part on the set of features of the token)
Delaney does not expressly disclose:
for an entity in the set of entities, generating a set of search keywords that are associated with the entity;
executing a query against the plurality of documents using the set of search keywords;

…
generating a new ontology by removing, via an ontology pruner operating via at least one of the processors, the entity from the initial ontology if the score is below a predetermined or configurable threshold value,
wherein the ontology pruner iteratively prunes the entity from the new ontology via a plurality of iterations,
wherein each of the plurality of iterations is based on a different type of scoring used to determine the score.
However, Lastra Diaz teaches:
for an entity in the set of entities, generating a set of search keywords that are associated with the entity; (Lastra Diaz FIG. 15, ¶ 0431: in step 1506 the semantic search system 1505 uses any automatic semantic annotator, out of the scope of the present invention, to convert the input query 1504 into a set of semantic annotations (ontology-based semantic annotation of the query 1508 or, in short, annotated query 1508) to individuals or classes within the populated base ontology of the system)
executing a query against the plurality of documents using the set of search keywords; (Lastra Diaz FIG. 15, ¶ 0431-0435: In step 1512 the retrieval and ranking of the relevant indexed information units (documents), with respect to the input query, is performed; ¶ 0003: One of the most broadly available semantically annotated information units are the collections of text documents, or web pages)
determining a link to a first node in an initial ontology based on a keyword-based search result of the query, wherein search result indicates that the first node is associated with a plurality of first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity ontology querying of Delaney with the querying and ontology access of Lastra Diaz.
In addition, both of the references (Delaney and Lastra Diaz) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as query management.
Motivation to do so would be to improve the functioning of Delaney regarding querying over hierarchically related concepts in an ontology with the distance-based ranking of Lastra Diaz. Motivation to do so would also be to implement evaluation measures to improve the results expected by the final users of any information search system as seen in Lastra Diaz.
Delaney in view of Lastra Diaz does not expressly disclose:
generating a new ontology by removing, via an ontology pruner operating via at least one of the processors, the entity from the initial ontology if the score is below a predetermined or configurable threshold value,
wherein the ontology pruner iteratively prunes the entity from the new ontology via a plurality of iterations,
wherein each of the plurality of iterations is based on a different type of scoring used to determine the score.
However, Wu teaches:
generating a new ontology by removing, via an ontology pruner operating via at least one of the processors, the entity from the initial ontology if the score is below a predetermined or configurable threshold value. (Wu FIG. 2, col. 5, line 33-41: system then filters/removes these identified documents to produce an updated classified set of documents 128 (step 214); system then feeds the updated classified set of documents 128 into document analyzer 108 to produce a new feature vector 110 (step 217))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity ontology querying of Delaney with the document class querying and vector creation of Wu.
In addition, both of the references (Delaney and Wu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as query management.
Motivation to do so would be to improve the functioning of Delaney regarding querying over hierarchically related concepts in an ontology with the feature vectors and document classification of Wu. Motivation to do so would also be to efficiently determine whether a web page is a spam page as seen in Wu.
Delaney in view of Lastra Diaz and Wu does not expressly disclose:
wherein the ontology pruner iteratively prunes the entity from the new ontology via a plurality of iterations,
wherein each of the plurality of iterations is based on a different type of scoring used to determine the score.
However, Arroyo teaches:
wherein the ontology pruner iteratively prunes the entity from the new ontology via a plurality of iterations, (Arroyo FIGs. 6-7, ¶ 0076-0077: After re-executing the search with this additional term, the graph returned to the user (e.g., in step 416 of FIG. 4) would be updated based upon the refined result set; at the same time some terms which were present in the set of results before, might not show up now because they are no longer in that set after the filtering (e.g., "Al Pacino"); see ¶ 0028-0029 teaching that the graph is functionally an ontology: the ontologies may be depicted in the form of a visual graph, enabling a user to easily navigate through the terms and relationships of the ontology; see also relevant ¶ 0066 teaching that the steps involving browsing an ontology graph; see ¶ 0075-0076, 0080 teaching iteration through re-execution and through refinement iterations; see especially ¶ 0093: the graph calculated for each new iteration will vary, allowing users to keep refining and filtering the results through new selections, until they are satisfied with the set of results)
wherein each of the plurality of iterations is based on a different type of scoring used to determine the score. (Arroyo FIGs. 6-7, ¶ 0076-0077 teach re-executing a search and/or graph calculation as shown in the loop of FIG. 4; see also ¶ 0091, 0093-0094 teaching scoring: triggering the search process again with the same " ontology seed" T.sub.q, but a different set of related terms T.sub.s, and thus potentially with a different set of terms at a "distance 1" T.sub.d. This new combination of set of terms implies that the set of results (documents found) will also vary; the graph calculated for each new iteration will vary, allowing users to keep refining and filtering the results through new selections, until they are satisfied with the set of results [this again teaches a plurality of iterations; Arroyo through different terms, new selections, new iterations of graph calculating, etc. contemplates different scoring])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity ontology querying of Delaney as modified with the iterative graph calculation and ontology result display shown in Arroyo.
In addition, both of the references (Delaney as modified and Arroyo) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as ontology management.
Motivation to do so would be to improve the functioning of Delaney regarding querying over hierarchically related concepts in an ontology with the result set restriction and modification with subsequent display shown in Arroyo. Motivation to do so would also be to enable a user to iteratively refine results of a query executed against a database as seen in Arroyo (¶ 0006).

Regarding claim 8, Delaney teaches:
A computer program product for ontology generation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors of a device, the program instructions configured to: (Delaney col. 7, line 18-25: set of medical facts, once entered, may be transmitted in some embodiments via any suitable communication medium or media (e.g., local and/or network connection(s)...); col. 39, line 39-59: one implementation of embodiments of the present invention comprises at least one computer-readable storage medium... encoded with a computer program (i.e., a plurality of instructions), which, when executed on one or more processors, performs above-discussed functions of embodiments of the present invention; col. 32, line 29-56: pruning less discriminative concept nodes using any suitable pruning technique; statistical entity detection model may extract ontological features as part of a token's feature set. The model may be configured to match the token to a matching concept in the ontology, and to trace through multiple levels of hierarchy in the ontology to identify other concepts hierarchically related to the matching concept. These concepts may be included as features in the token's feature set)
receive, via one or more processors, a document corpus having a plurality of documents; (Delaney col. 11, line 57-62: statistical models are typically trained (or "built") on large training corpuses [shown in col. 9, line 64-67 to be of documents] with great numbers of example inputs; col. 15, line 16-37: by processing the input features and manual entity labels of the training corpus, the statistical model may learn probabilistic relationships between the features and the entity labels; col. 39, line 39-59: a computer program (i.e., a plurality of instructions), which, when executed on one or more processors, performs above-discussed functions of embodiments of the present invention)
determine, via at least one of the processors a set of entities for a sentence in the plurality of documents; and (Delaney col. 35, line 41-61: a portion of the text narrative may consist of a single word or may include multiple words, which may be in a contiguous sequence or may be separated from each other by one or more intervening words, sentence boundaries; FIG. 7, col. 38, line 1-42: act 710, at which the current token (i.e., the token currently to be processed) in a text portion being considered for entity labeling may be identified; features may be extracted for tokens in the text; col. 39, line 39-59: a computer program (i.e., a plurality of instructions), which, when executed on one or more processors, performs above-discussed functions of embodiments of the present invention)
for an entity in the set of entities… determine a link to a first node in an initial ontology… (Delaney FIG. 7, col. 2, line 3-13: At act 720, the current token may be matched with a matching concept in an ontology; see also FIGs. 5, 6a, col. 21, line 64-col. 22, line 6 describing an ontology)
wherein the first node is associated with a plurality of first categories in the initial ontology; (Delaney FIGs. 5, 6A, col. 25, line 40-49: An individual node within the ontology may have a set of one or more corresponding terms associated with the node ID in an appropriate data structure)
create a probability vector associated with the plurality of categories, wherein the probability vector indicates first likelihoods the entity refers to each of the plurality of first categories; (Delaney FIGs. 6A-6B, col. 30, line 6-67; see line 53-67: ontological hypernyms may be included in the set of features extracted for the token under consideration. In the example of FIG. 6B, the features extracted for the token "spleen examination; see also col. 31, Table 7)
determine parent nodes to the first node in the initial ontology, wherein the parent nodes are associated with a plurality of second categories; (Delaney col. 2, line 3-13; FIG. 7, ele. 730-740: At act 730, a number of concepts hierarchically related to the matching concept may be identified in the ontology; see also FIGs. 5, 6A, col. 25, line 40-44: An individual node within the ontology may have a set of one or more corresponding terms associated with the node ID in an appropriate data structure)
indicate, in the probability vector, second likelihoods the entity refers to the plurality of second categories, wherein the second likelihoods are less than the first likelihoods; (Delaney FIG. 7, ele. 730-740: These hierarchically related concepts may be included in the current token's feature set at act 740; FIGs. 6A-6B, col. 31, line 13-43: the extracted features for a token and their respective probabilities may be weighted and combined to determine a measure related to a likelihood (i.e., to determine the likelihood or a related measure) that the token corresponds to a particular entity type; see also col. 31, Table 7)
determine, via a scoring engine operating via at least one of the processors, a score for the entity based, at least in part, on the first likelihoods and the second likelihoods; and (Delaney FIG. 7, ele. 750, col. 2, line 3-13: act 750, at which the feature set may be used to determine a measure related to a likelihood that the text portion including the current token corresponds to a particular entity type; col. 2, line 3-13: including the first and second concepts in a set of features of the token; and determining, using at least one processor, a measure related to a likelihood that the at least a portion of the text string corresponds to a particular entity type, based at least in part on the set of features of the token; col. 39, line 39-59: a computer program (i.e., a plurality of instructions), which, when executed on one or more processors, performs above-discussed functions of embodiments of the present invention)
Delaney does not expressly disclose:
for an entity in the set of entities, generating a set of search keywords that are associated with the entity;
executing a query against the plurality of documents using the set of search keywords;
determining a link to a first node in an initial ontology based on a keyword-based search result of the query, wherein search result indicates that the first node is associated with a plurality of first categories in the initial ontology based on an association between a keyword in the set of search keywords and the first node;
…
generating a new ontology by removing, via an ontology pruner operating via at least one of the processors, the entity from the initial ontology if the score is below a predetermined or configurable threshold value,
wherein the ontology pruner iteratively prunes the entity from the new ontology via a plurality of iterations, wherein each of the plurality of iterations is based on a different type of scoring used to determine the score.
However, Lastra Diaz teaches:
for an entity in the set of entities, generating a set of search keywords that are associated with the entity; (Lastra Diaz FIG. 15, ¶ 0431: in step 1506 the semantic search system 1505 uses any automatic semantic annotator, out of the scope of the present invention, to convert the input query 1504 into a set of semantic annotations (ontology-based semantic annotation of the query 1508 or, in short, annotated query 1508) to individuals or classes within the populated base ontology of the system)
executing a query against the plurality of documents using the set of search keywords; (Lastra Diaz FIG. 15, ¶ 0431-0435: In step 1512 the retrieval and ranking of the relevant indexed information units (documents), with respect to the input query, is performed; ¶ 0003: One of the most broadly available semantically annotated information units are the collections of text documents, or web pages)
determining a link to a first node in an initial ontology based on a keyword-based search result of the query, wherein search result indicates that the first node is associated with a plurality of first categories in the initial ontology based on an association between a keyword in the set of search keywords and the first node; (Lastra Diaz FIG. 15, ¶ 0432-0435; ¶ 0434: In step 1524 the semantic search system 1505 gets the edge-based IC-values (weights) for the weighted-mentions to individuals and classes... accessing a populated ontology repository 1526, which includes the pre-computed OWL XML file 1426a with the base ontology; ¶ 0435: mentions to classes in the query are interpreted as references to the whole class; thus, the classes are embedded in the representation space as geometric regions which subsume all their descendant nodes within the populated ontology of the indexing system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity ontology querying of Delaney with the querying and ontology access of Lastra Diaz.
In addition, both of the references (Delaney and Lastra Diaz) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as query management.
Motivation to do so would be to improve the functioning of Delaney regarding querying over hierarchically related concepts in an ontology with the distance-based ranking of Lastra Diaz. Motivation to do so would also be to implement evaluation measures to improve the results expected by the final users of any information search system as seen in Lastra Diaz.
Delaney in view of Lastra Diaz does not expressly disclose:
generating a new ontology by removing, via an ontology pruner operating via at least one of the processors, the entity from the initial ontology if the score is below a predetermined or configurable threshold value,
wherein the ontology pruner iteratively prunes the entity from the new ontology via a plurality of iterations, wherein each of the plurality of iterations is based on a different type of scoring used to determine the score.
However, Wu teaches:
generating a new ontology by removing, via an ontology pruner operating via at least one of the processors, the entity from the initial ontology if the score is below a predetermined or configurable threshold value. (Wu FIG. 2, col. 5, line 33-41: system then filters/removes these identified documents to produce an updated classified set of documents 128 (step 214); system then feeds the updated classified set of documents 128 into document analyzer 108 to produce a new feature vector 110 (step 217)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity ontology querying of Delaney with the document class querying and vector creation of Wu.
In addition, both of the references (Delaney and Wu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as query management.
Motivation to do so would be to improve the functioning of Delaney regarding querying over hierarchically related concepts in an ontology with the feature vectors and document classification of Wu. Motivation to do so would also be to efficiently determine whether a web page is a spam page as seen in Wu. 
Delaney in view of Lastra Diaz and Wu does not expressly disclose:
wherein the ontology pruner iteratively prunes the entity from the new ontology via a plurality of iterations, wherein each of the plurality of iterations is based on a different type of scoring used to determine the score.
However, Arroyo teaches:
wherein the ontology pruner iteratively prunes the entity from the new ontology via a plurality of iterations, (Arroyo FIGs. 6-7, ¶ 0076-0077: After re-executing the search with this additional term, the graph returned to the user (e.g., in step 416 of FIG. 4) would be updated based upon the refined result set; at the same time some terms which were present in the set of results before, might not show up now because they are no longer in that set after the filtering (e.g., "Al Pacino"); see ¶ 0028-0029 teaching that the graph is functionally an ontology: the ontologies may be depicted in the form of a visual graph, enabling a user to easily navigate through the terms and relationships of the ontology; see also relevant ¶ 0066 teaching that the steps involving browsing an ontology graph; see ¶ 0075-0076, 0080 teaching iteration through re-execution and through refinement iterations; see especially ¶ 0093: the graph calculated for each new iteration will vary, allowing users to keep refining and filtering the results through new selections, until they are satisfied with the set of results)
wherein each of the plurality of iterations is based on a different type of scoring used to determine the score. (Arroyo FIGs. 6-7, ¶ 0076-0077 teach re-executing a search and/or graph calculation as shown in the loop of FIG. 4; see also ¶ 0091, 0093-0094 teaching scoring: triggering the search process again with the same " ontology seed" T.sub.q, but a different set of related terms T.sub.s, and thus potentially with a different set of terms at a "distance 1" T.sub.d. This new combination of set of terms implies that the set of results (documents found) will also vary; the graph calculated for each new iteration will vary, allowing users to keep refining and filtering the results through new selections, until they are satisfied with the set of results [this again teaches a plurality of iterations; Arroyo through different terms, new selections, new iterations of graph calculating, etc. contemplates different scoring]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity ontology querying of Delaney as modified with the iterative graph calculation and ontology result display shown in Arroyo.
In addition, both of the references (Delaney as modified and Arroyo) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as ontology management.
Motivation to do so would be to improve the functioning of Delaney regarding querying over hierarchically related concepts in an ontology with the result set restriction and modification with subsequent display shown in Arroyo. Motivation to do so would also be to enable a user to iteratively refine results of a query executed against a database as seen in Arroyo (¶ 0006).

Regarding claim 15, Delaney teaches:
A device comprising: one or more processors; and a computer readable storage medium communicably coupled to the one or more processors, the computer readable storage medium having stored thereon program instructions, that when executed, cause the device to perform operations for ontology generation, the program instructions configured to: (Delaney col. 39, line 39-59: one implementation of embodiments of the present invention comprises at least one computer-readable storage medium... encoded with a computer program (i.e., a plurality of instructions), which, when executed on one or more processors, performs above-discussed functions of embodiments of the present invention; col. 32, line 29-56: pruning less discriminative concept nodes using any suitable pruning technique; statistical entity detection model may extract ontological features as part of a token's feature set. The model may be configured to match the token to a matching concept in the ontology, and to trace through multiple levels of hierarchy in the ontology to identify other concepts hierarchically related to the matching concept. These concepts may be included as features in the token's feature set)
receive, via one or more processors, a document corpus having a plurality of documents; (Delaney col. 11, line 57-62: statistical models are typically trained (or "built") on large training corpuses [shown in col. 9, line 64-67 to be of documents] with great numbers of example inputs; col. 15, line 16-37: by processing the input features and manual entity labels of the training corpus, the statistical model may learn probabilistic relationships between the features and the entity labels; col. 39, line 39-59: a computer program (i.e., a plurality of instructions), which, when executed on one or more processors, performs above-discussed functions of embodiments of the present invention)
determine, via at least one of the processors, a set of entities for a sentence in the plurality of documents; and (Delaney col. 35, line 41-61: a portion of the text narrative may consist of a single word or may include multiple words, which may be in a contiguous sequence or may be separated from each other by one or more intervening words, sentence boundaries; FIG. 7, col. 38, line 1-42: act 710, at which the current token (i.e., the token currently to be processed) in a text portion being considered for entity labeling may be identified; features may be extracted for tokens in the text; col. 39, line 39-59: a computer program (i.e., a plurality of instructions), which, when executed on one or more processors, performs above-discussed functions of embodiments of the present invention)
for an entity in the set of entities, determine, via at least one of the processors, a link to a first node in an initial ontology, (Delaney FIG. 7, col. 2, line 3-13: At act 720, the current token may be matched with a matching concept in an ontology; see also FIGs. 5, 6a, col. 21, line 64-col. 22, line 6 describing an ontology; col. 39, line 39-59: a computer program (i.e., a plurality of instructions), which, when executed on one or more processors, performs above-discussed functions of embodiments of the present invention)
wherein the first node is associated with a plurality of first categories in the initial ontology; (Delaney FIGs. 5, 6A, col. 25, line 40-49: An individual node within the ontology may have a set of one or more corresponding terms associated with the node ID in an appropriate data structure)
create a probability vector associated with the plurality of categories, wherein the probability vector indicates first likelihoods the entity refers to each of the first categories; (Delaney FIGs. 6A-6B, col. 30, line 6-67; see line 53-67: ontological hypernyms may be included in the set of features extracted for the token under consideration. In the example of FIG. 6B, the features extracted for the token "spleen examination; see also col. 31, Table 7)
determine parent nodes to the first node in the initial ontology, wherein the parent nodes are associated with second categories; (Delaney col. 2, line 3-13; FIG. 7, ele. 730-740: At act 730, a number of concepts hierarchically related to the matching concept may be identified in the ontology; see also FIGs. 5, 6A, col. 25, line 40-44: An individual node within the ontology may have a set of one or more corresponding terms associated with the node ID in an appropriate data structure)
indicate, in the probability vector, second likelihoods the entity refers to the second categories, wherein second likelihoods are less than the first likelihoods; (Delaney FIG. 7, ele. 730-740: These hierarchically related concepts may be included in the current token's feature set at act 740; FIGs. 6A-6B, col. 31, line 13-43: the extracted features for a token and their respective probabilities may be weighted and combined to determine a measure related to a likelihood (i.e., to determine the likelihood or a related measure) that the token corresponds to a particular entity type; see also col. 31, Table 7)
determine, via a scoring engine operating via at least one of the processors, a score for the entity based, at least in part, on the first likelihoods and the second likelihoods; and (Delaney FIG. 7, ele. 750, col. 2, line 3-13: act 750, at which the feature set may be used to determine a measure related to a likelihood that the text portion including the current token corresponds to a particular entity type; col. 2, line 3-13: including the first and second concepts in a set of features of the token; and determining, using at least one processor, a measure related to a likelihood that the at least a portion of the text string corresponds to a particular entity type, based at least in part on the set of features of the token; col. 39, line 39-59: a computer program (i.e., a plurality of instructions), which, when executed on one or more processors, performs above-discussed functions of embodiments of the present invention)
Delaney does not expressly disclose:
for an entity in the set of entities, generating a set of search keywords that are associated with the entity;
executing a query against the plurality of documents using the set of keywords;
determining a link to a first node in an initial ontology based on a keyword-based search result of the query, wherein search result indicates that the first node is associated with a plurality of first categories in the initial ontology based on an association between a keyword in the set of search keywords and the first node;
…
generating a new ontology by removing, via an ontology pruner operating via at least one of the processors, the entity from the initial ontology if the score is below a predetermined or configurable threshold value.
However, Lastra Diaz teaches:
for an entity in the set of entities, generating a set of search keywords that are associated with the entity; (Lastra Diaz FIG. 15, ¶ 0431: in step 1506 the semantic search system 1505 uses any automatic semantic annotator, out of the scope of the present invention, to convert the input query 1504 into a set of semantic annotations (ontology-based semantic annotation of the query 1508 or, in short, annotated query 1508) to individuals or classes within the populated base ontology of the system)
executing a query against the plurality of documents using the set of keywords; (Lastra Diaz FIG. 15, ¶ 0431-0435: In step 1512 the retrieval and ranking of the relevant indexed information units (documents), with respect to the input query, is performed; ¶ 0003: One of the most broadly available semantically annotated information units are the collections of text documents, or web pages)
determining a link to a first node in an initial ontology based on a keyword-based search result of the query, wherein search result indicates that the first node is associated with a plurality of first categories in the initial ontology based on an association between a keyword in the set of search keywords and the first node; (Lastra Diaz FIG. 15, ¶ 0432-0435; ¶ 0434: In step 1524 the semantic search system 1505 gets the edge-based IC-values (weights) for the weighted-mentions to individuals and classes... accessing a populated ontology repository 1526, which includes the pre-computed OWL XML file 1426a with the base ontology; ¶ 0435: mentions to classes in the query are interpreted as references to the whole class; thus, the classes are embedded in the representation space as geometric regions which subsume all their descendant nodes within the populated ontology of the indexing system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity ontology querying of Delaney with the querying and ontology access of Lastra Diaz.
In addition, both of the references (Delaney and Lastra Diaz) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as query management.
Motivation to do so would be to improve the functioning of Delaney regarding querying over hierarchically related concepts in an ontology with the distance-based ranking of Lastra Diaz. Motivation to do so would also be to implement evaluation measures to improve the results expected by the final users of any information search system as seen in Lastra Diaz.
Delaney in view of Lastra Diaz does not expressly disclose: 
generating a new ontology by removing, via an ontology pruner operating via at least one of the processors, the entity from the initial ontology if the score is below a predetermined or configurable threshold value,
wherein the ontology pruner iteratively prunes the entity from the new ontology via a plurality of iterations, wherein each of the plurality of iterations is based on a different type of scoring used to determine the score.
However, Wu teaches:
generating a new ontology by removing, via an ontology pruner operating via at least one of the processors, the entity from the initial ontology if the score is below a predetermined or configurable threshold value, (Wu FIG. 2, col. 5, line 33-41: system then filters/removes these identified documents to produce an updated classified set of documents 128 (step 214); system then feeds the updated classified set of documents 128 into document analyzer 108 to produce a new feature vector 110 (step 217)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity ontology querying of Delaney with the document class querying and vector creation of Wu.
In addition, both of the references (Delaney and Wu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as query management.
Motivation to do so would be to improve the functioning of Delaney regarding querying over hierarchically related concepts in an ontology with the feature vectors and document classification of Wu. Motivation to do so would also be to efficiently determine whether a web page is a spam page as seen in Wu. 
Delaney in view of Lastra Diaz and Wu does not expressly disclose:
wherein the ontology pruner iteratively prunes the entity from the new ontology via a plurality of iterations, wherein each of the plurality of iterations is based on a different type of scoring used to determine the score.
However, Arroyo teaches:
wherein the ontology pruner iteratively prunes the entity from the new ontology via a plurality of iterations, (Arroyo FIGs. 6-7, ¶ 0076-0077: After re-executing the search with this additional term, the graph returned to the user (e.g., in step 416 of FIG. 4) would be updated based upon the refined result set; at the same time some terms which were present in the set of results before, might not show up now because they are no longer in that set after the filtering (e.g., "Al Pacino"); see ¶ 0028-0029 teaching that the graph is functionally an ontology: the ontologies may be depicted in the form of a visual graph, enabling a user to easily navigate through the terms and relationships of the ontology; see also relevant ¶ 0066 teaching that the steps involving browsing an ontology graph; see ¶ 0075-0076, 0080 teaching iteration through re-execution and through refinement iterations; see especially ¶ 0093: the graph calculated for each new iteration will vary, allowing users to keep refining and filtering the results through new selections, until they are satisfied with the set of results)
wherein each of the plurality of iterations is based on a different type of scoring used to determine the score. (Arroyo FIGs. 6-7, ¶ 0076-0077 teach re-executing a search and/or graph calculation as shown in the loop of FIG. 4; see also ¶ 0091, 0093-0094 teaching scoring: triggering the search process again with the same " ontology seed" T.sub.q, but a different set of related terms T.sub.s, and thus potentially with a different set of terms at a "distance 1" T.sub.d. This new combination of set of terms implies that the set of results (documents found) will also vary; the graph calculated for each new iteration will vary, allowing users to keep refining and filtering the results through new selections, until they are satisfied with the set of results [this again teaches a plurality of iterations; Arroyo through different terms, new selections, new iterations of graph calculating, etc. contemplates different scoring]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity ontology querying of Delaney as modified with the iterative graph calculation and ontology result display shown in Arroyo.
In addition, both of the references (Delaney as modified and Arroyo) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as ontology management.
Motivation to do so would be to improve the functioning of Delaney regarding querying over hierarchically related concepts in an ontology with the result set restriction and modification with subsequent display shown in Arroyo. Motivation to do so would also be to enable a user to iteratively refine results of a query executed against a database as seen in Arroyo (¶ 0006).

Regarding claims 5 and 19, Delaney in view of Lastra Diaz and Wu and Arroyo teaches:
wherein the score is based, at least in part, on a domain of the document corpus. (Delaney col. 11, line 57-65: statistical models are typically trained (or "built") on large training corpuses with great numbers of example inputs. Typically the example inputs are labeled with the known outputs with which they should be associated, usually by a human labeler with expert knowledge of the domain; col. 12, line 46-53: a list of suitable entities may be defined (e.g., by a domain administrator) to include medical fact types that are to be extracted from future clinician narrations; [corpus step is relevant to scoring as seen in] col. 30, line 53-67: the features extracted for the token "spleen examination" may include the following features, along with their associated probabilities of corresponding to "invasive medical procedure" entities as determined from analysis of the training corpus)

Regarding claim 12, Delaney in view of Lastra Diaz and Wu and Arroyo teaches:
wherein the score is based on, at least in part, a domain of the document corpus. (Delaney col. 11, line 57-65: statistical models are typically trained (or "built") on large training corpuses with great numbers of example inputs. Typically the example inputs are labeled with the known outputs with which they should be associated, usually by a human labeler with expert knowledge of the domain; col. 12, line 46-53: a list of suitable entities may be defined (e.g., by a domain administrator) to include medical fact types that are to be extracted from future clinician narrations; [corpus step is relevant to scoring as seen in] col. 30, line 53-67: the features extracted for the token "spleen examination" may include the following features, along with their associated probabilities of corresponding to "invasive medical procedure" entities as determined from analysis of the training corpus)

Regarding claims 6 and 13, Delaney in view of Lastra Diaz and Wu and Arroyo teaches:
wherein the score comprises a probability vector for the entity. (Delaney col. 30, line 53-67: the features extracted for the token "spleen examination" may include the following features, along with their associated probabilities of corresponding to "invasive medical procedure" entities as determined from analysis of the training corpus; col. 31, Table 7)

Regarding claims 7 and 14, Delaney in view of Lastra Diaz and Wu and Arroyo teaches:
wherein the probability vector includes a first score for the node representing the entity and a second score for a parent node of the node. (Delaney col. 30, line 53-67: the features extracted for the token "spleen examination" may include the following features, along with their associated probabilities of corresponding to "invasive medical procedure" entities as determined from analysis of the training corpus; col. 31, Table 7; see FIGs. 6A-6B where concepts listed in Table 7 such as "exploration of spleen" and "examination of abdomen" and "procedure of abdomen" are all present)

Regarding claim 20, Delaney in view of Lastra Diaz and Wu and Arroyo teaches:
wherein the score comprises a probability vector for the entity that includes a first score for the node representing the entity and a second score for a parent node of the node. (Delaney col. 30, line 53-67: the features extracted for the token "spleen examination" may include the following features, along with their associated probabilities of corresponding to "invasive medical procedure" entities; col. 31, Table 7; see FIGs. 6A-6B showing the hierarchical concepts present in Table 7; col. 31, line 12-30: the extracted features for a token and their respective probabilities may be weighted and combined to determine a measure related to a likelihood (i.e., to determine the likelihood or a related measure) that the token corresponds to a particular entity type)

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney in view of Lastra Diaz and Wu and Arroyo and Gupta et al., U.S. Patent Application Publication No. 2014/0280307 (hereinafter Gupta).

Regarding claims 2, 9, and 16, Delaney in view of Lastra Diaz and Wu and Arroyo teaches all the features with respect to claims 1, 8, and 15 above but does not expressly disclose:
wherein determining the score for the entity comprises determining the score based, at least in part, on one or more search terms of one or more queries of the initial ontology performed by a neighbor of a current user.
However, Gupta teaches:
wherein determining the score for the entity comprises determining the score based, at least in part, on one or more search terms of one or more queries of the initial ontology performed by a neighbor of a current user. (Gupta ¶ 0053-0055: the system identifies [???] node 512 as a missing data element in the knowledge graph; the system identifies the missing element based on one or more query records. A query record is a history of searches performed by users [users are "neighbors of a current user"])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity ontology querying of Delaney with the entity graph embodiments of Gupta.
In addition, both of the references (Delaney and Gupta) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing and querying graph entities/nodes.
Motivation to do so would be to improve the functioning of Delaney regarding querying over hierarchically related concepts in an ontology with the ability to correct missing or incomplete information in data structures as seen in Gupta (¶ 0020). Motivation to do so would also be to update knowledge graphs useful for representing information and in providing information in search as seen in Gupta (¶ 0029).

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney in view of Lastra Diaz and Wu and Arroyo and Gupta and Glover et al., U.S. Patent Application Publication No. 2013/0290319 (hereinafter Glover).

Regarding claims 3, 10, and 17, Delaney in view of Lastra Diaz and Wu and Arroyo and Gupta does not expressly disclose:
wherein the neighbor is determined based, at least in part, on a location of the neighbor with respect to the current user.
However, Glover teaches:
wherein the neighbor is determined based, at least in part, on a location of the neighbor with respect to the current user. (Glover ¶ 0041: extraction module 314 can analyze an application developer's application description to identify... an IP address of the application developer's website. Based thereon, the extraction module 314 can determine a primary demographic of an edition application 332... the extraction module 314... can utilize an association table to infer and assess the value of semantic chunks of application data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity ontology querying of Delaney with the result set refinement of Glover.
In addition, both of the references (Delaney and Gupta) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as refining data to be provided to a user.
Motivation to do so would be to improve the functioning of Delaney regarding querying over hierarchically related concepts in an ontology with the improved performance and reliability of search functionality as seen in Glover (¶ 0054). Motivation to do so would also be to effectively and consistently identify applications of interest to users as seen in Glover (¶ 0097).

Regarding claims 4, 11, and 18, Delaney in view of Lastra Diaz and Wu and Arroyo and Gupta does not expressly disclose:
wherein the neighbor is determined based, at least in part, on demographic information of the neighbor and the current user.
However, Glover teaches:
wherein the neighbor is determined based, at least in part, on demographic information of the neighbor and the current user. (Glover ¶ 0041: extraction module 314 can analyze an application developer's application description to identify a language of the text and an IP address of the application developer's website. Based thereon, the extraction module 314 can determine a primary demographic of an edition application 332... the extraction module 314... can utilize an association table to infer and assess the value of semantic chunks of application data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity ontology querying of Delaney with the result set refinement of Glover.
In addition, both of the references (Delaney and Gupta) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as refining data to be provided to a user.
Motivation to do so would be to improve the functioning of Delaney regarding querying over hierarchically related concepts in an ontology with the improved performance and reliability of search functionality as seen in Glover (¶ 0054). Motivation to do so would also be to effectively and consistently identify applications of interest to users as seen in Glover (¶ 0097).

Response to Arguments
Applicant’s arguments, see pp9-12, filed 12/22/2020, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 103, most notably regarding the rejection(s) of claim(s) 8 and 15 under 35 U.S.C. 103 as being unpatentable over Delaney in view of Lastra Diaz in further view of Wu in further view of Beggelman, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Delaney in view of Lastra Diaz in further view of Wu in further view of newly incorporated reference Arroyo.
Regarding Applicant’s remaining arguments, see p12, filed 12/22/2020, the dependent claims remain rejected at least by virtue of their dependency on rejected base claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al., U.S. Patent No. 8,359,191, "Deriving ontology based on linguistics and community tag clouds," (shares assignee with instant application filed September 12, 2016; published January 22, 2013)
See particularly Chen FIGs. 2, 14-15, col. 13, line 65-col. 14, line 49 as relevant to independent claims 1, 8, and 15 for teaching a user specifying ontology parameters and further teaching an ontology pruner cutting a tree based on a threshold.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        March 8, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164